FRANK, Acting Chief Judge.
Lillian Sheffield, who was convicted of third degree felony murder, asserts that the trial court foreclosed her Sixth Amendment right to counsel when she was instructed not to discuss her testimony with her attorney during an overnight recess between her direct and cross-examinations. Ms. Sheffield correctly points out that the Supreme Court has held that an order forbidding discussions between attorney and client during an overnight recess impinges upon the right to assistance of counsel, Geders v. United States, 425 U.S. 80, 96 S.Ct. 1380, 47 L.Ed.2d 592 (1976), and we would be inclined to reverse this case had not her attorney readily acquiesced in the court’s ruling and declared her intention not to talk to her client that evening. Furthermore, the Geders case involved an instruction not to discuss anything, which might include trial strategy or other matters, and was not limited to testimony as in this instance. While this case does not warrant reversal, we write to correct the misconception of the trial court and the attorneys that such a limitation on attorney-client communication during the course of a trial is normally appropriate.
Affirmed.
PATTERSON and BLUE, JJ., concur.